Motion Granted; Appeal Dismissed and Memorandum Opinion filed
November 24, 2015.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-15-00807-CV

        MERCEDEZ USCANGA AND ROBERT MARES, Appellants
                                         V.

       SCI TEXAS FUNERAL SERVICES, INC. D/B/A BROOKSIDE
             MEMORIAL PARK & CEMETERY, Appellee

                    On Appeal from the 234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-38906

                 MEMORANDUM                       OPINION


      This is an attempted appeal from an order signed August 25, 2015. On
October 26, 2015, appellee filed a motion to dismiss the appeal for want of
jurisdiction. See Tex. R. App. P. 42.3(a). Appellant filed no response.

      Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is entered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      The order appealed from in the case at bar does not dispose of all the issues
raised in the pleadings. See Massey v. Massey, 01-02-00196-CV, 2003 WL
21665612, at *1, n.3 (Tex. App.—Houston [1st Dist.] July 17, 2003, pet. denied)
(mem. op.) (recognizing that the order signed directing the disinterment became
appealable when the subsequent order was entered directing the remains to be re-
interred). Accordingly, the appeal is ordered dismissed.



                                     PER CURIAM




Panel consists of Justices Jamison, McCally and Wise




                                         2